VAN−057 Notice to Creditors and Other Parties in Interest − Rev. 11/07/2013

                               UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF NORTH CAROLINA
                                                           Fayetteville Division

IN RE:
First Baptist Housing Development Corporation II                              CASE NO.: 18−05720−5−DMW
( debtor has no known aliases )
504 West 2nd Street                                                           DATE FILED: November 28, 2018
Lumberton, NC 28358
                                                                              CHAPTER: 11
TaxID: 56−1915808




                             NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST

NOTICE IS HEREBY GIVEN that a hearing will be held as indicated below:

DATE:           Thursday, May 9, 2019
TIME:           09:30 AM
PLACE:          300 Fayetteville Street, 3rd Floor Courtroom, Raleigh, NC 27602

to consider and act on the following matters:

Objection to Claim Number 1 of Skyline Restoration, Inc. filed by William H. Kroll on behalf of First Baptist
Housing Development Corporation II

and to transact all other business as may properly come before the court.

DATED: March 14, 2019

                                                                              Stephanie J. Butler
                                                                              Clerk of Court
